As filed with the Securities and Exchange Commission onAugust 12, 2014 1933 Act Registration Number – 333-175770 1940 Act Registration Number – 811-22588 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Pre-Effective Amendment No. Post-Effective Amendment No. 15 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 16 BPV Family of Funds (Exact Name of Registrant as Specified in Charter) P.O. Box 3107 Denver, CO 80201 (Address of Principal Office) Registrant's Telephone Number, including Area Code: 865-243-8000 Michael R. West P.O. Box 3107 Denver, CO 80201 (Name and Address of Agent for Service) With copy to: Jeffrey T. Skinner, Esq. Kilpatrick Townsend & Stockton LLP 1001 West Fourth Street Winston-Salem, NC 27101 It is proposed that this filing will become effective (check appropriate box): [x] immediately upon filing pursuant to paragraph (b) of Rule 485 [ ] on pursuant to paragraph (b) of Rule 485 [] 60 days after filing pursuant to paragraph (a)(1) of Rule 485 [] on pursuant to paragraph (a)(1) of Rule 485 [] 75 days after filing pursuant to paragraph (a)(2) of Rule 485 [] on pursuant to paragraph (a)(2) of Rule 485 EXPLANATORY NOTE This Post-Effective Amendment No.15 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.13 filedJuly 29,2014and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant has duly caused this Post-Effective Amendment No. 15 to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in Knoxville, Tennessee on this 12th day of August, 2014. BPV Family of Funds By: /s/ Michael R. West Michael R. West, President Pursuant to the requirements of the Securities Act, this Registration Statement has been signed below by the following person in the capacities and on the date indicated. /s/ Michael R. West August 12, 2014 Michael R. West, President** Date /s/ William Perkins Crawford, Jr.* August 12, 2014 William Perkins Crawford, Jr., Trustee Date /s/ Ann O’Connell* August 12, 2014 Ann O’Connell, Trustee Date /s/ Joseph M. O’Donnell* August 12, 2014 Joseph M. O’Donnell, Trustee Date /s/ Jan R. Williams* August 12, 2014 Jan R. Williams, Trustee Date /s/ Kim Storms August 12, 2014 Kim Storms, Treasurer** Date /s/ Leslie Beale August 12, 2014 * By Leslie Beale, Attorney-in-Fact Date ** Mr. West is the principal executive officer of the BPV Family of Funds, and Ms. Storms is the principal financial officer and principal accounting officer of the BPV Family of Funds. EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CALC XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
